Citation Nr: 0922403	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1988 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The Veteran now resides in the 
jurisdiction of the New York, New York RO.  

In December 2008, the Veteran appeared at a Travel Board 
Hearing before the undersigned Veterans Law Judge; a 
transcript is associated with the claims file.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1994 RO decision denied the 
Veteran's original claim for service connection for a low 
back disorder and an August 1996 RO decision denied his 
application to reopen that claim.  

2.  Evidence received since the last final decision of record 
indicates that the Veteran's claimed disability may be 
related to service, with the evidence relating specifically 
to an unestablished fact necessary to substantiate the 
underlying claim for service connection; the additional 
evidence raises a reasonable possibility of substantiating 
the claim.  




CONCLUSION OF LAW

1. The November 1994 RO decision that denied the Veteran's 
original claim for service connection for a low back disorder 
and an August 1996 RO denying his application to reopen that 
claim became final.  38 U.S.C.A § 7105(c) (West 1991); 38 
C.F.R. § 3.104(a) (1993).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding disability ratings and 
effective dates of awards).  

As the decision below constitutes a grant of the portion of 
the claim being addressed by this decision, there is no need 
to address any deficiency in the duty to notify or assist 
that may be present.

Legal Criteria-New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).




Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran's original claim for service connection for a low 
back disability was denied by a November 1994 RO decision on 
the basis that there was no evidence of a current low back 
disorder linked to service.  This decision was not appealed 
and became final within a year of notification to the 
Veteran.  38 C.F.R. § 3.104.  The Veteran did attempt to 
reopen the claim on a previous occasion, with an August 1996 
rating decision finding that new and material evidence had 
not been received to warrant reopening.  That decision was 
not appealed and became final.  In the application to reopen 
the same claim addressed herein, in its February 2006 
decision; the RO found that new and material evidence was not 
received to reopen the claim.  However, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claims 
for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims on a de novo basis.  See Barnett v. Brown, 83 F. 
3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran's service treatment records were reviewed during 
adjudication of his initial claim for service connection, and 
the principal reasons for a denial was that noted episodes of 
back symptoms appeared to be acute and transitory in nature, 
and there was no competent opinion linking a current low back 
disability to service.  Since this time, the Veteran has 
alleged recurrent in-service trauma to this back, which was 
not considered in the prior decisions.  Specifically, the 
Veteran asserts that he served as a paratrooper, and he 
performed over 60 parachute jumps from an aircraft.  In 
February 2005, the Veteran was examined by a VA nurse 
practitioner, who noted the Veteran's history of back pain 
due to an injury sustained in a parachute jump.  
Additionally, since the last final decision of record, the 
Veteran submitted lay statements of two fellow Veterans who 
served in his same unit.  Both of these men attest to 
witnessing the Veteran in severe pain after a back injury 
sustained in a parachute jump.  One of the servicemen added 
that the Veteran remained on profile for a long time as a 
result of this injury.   

The above evidence is new, in that it was not of record at 
the time of the initial denial, and it is material, as it 
supports the Veteran's allegation of a significant in-service 
back injury and the medical evidence suggests a relationship 
between a current back disorder and such trauma.  Such 
evidence raises the possibility of substantiating the 
underlying claim for service connection.  As this is the 
case, the Board will reopen the Veteran's claim.  38 C.F.R. 
§ 3.156.




ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a low back 
disorder; the claim is granted to this extent only.  


REMAND

As stated in the decision above, the evidence of record does 
indicate that the Veteran served in a parachute regiment in 
the U.S. Army.  Service treatment records, dated in May 1990, 
indicate that he injured his back during a parachute jump 
from an aircraft.  In addition to this, a December 1988 
service treatment record indicates that he had low back pain 
following lifting of a heavy object.  The Board also notes 
that, while subjective in nature, the Veteran gave a history 
of back pain upon his separation examination.  

It is also pertinent to note that while there was medical 
evidence of a diagnosis of lumbosacral strain when the 
Veteran filed his original claim for service connection, 
there is additional back disability; specifically, a magnetic 
resonance imaging (MRI) study in July 2005 showed 
degenerative disc disease in the lumbar spine.  

The Veteran's service records confirm he had active duty as 
an Army paratrooper. Given the apparent number of parachute 
jumps during service, it is clear that he sustained repeated 
trauma to his back and at least one of these jumps resulted 
in a significant back injury.  There is ample medical 
evidence of a diagnosis of a current back disability.  The 
Veteran has not been afforded a VA examination that addresses 
the nexus question at hand.  The Board finds that there is a 
duty to provide an examination and nexus opinion.   
See38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 81( 2006).





Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should then be afforded a 
VA orthopedic or joints examination to 
determine the nature, etiology and 
approximate onset date of any disorder of 
the low back that is present, to include 
lumbosacral strain and degenerative disc 
disease.  Following a review of the 
relevant medical evidence in the claims 
file and any tests that are deemed 
necessary, the examiner should provide an 
opinion on the following:

Is it at least as likely as not (a 
50 percent or greater degree of 
probability) that any back disorder 
that is currently present began 
during service or is causally  
linked to any incident of active 
duty, to include repeated parachute 
jumps and at least one back injury 
sustained in such a jump.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  The 
terms more likely and as likely 
support the contended causal 
relationship.  The term less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


